CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS GILDAN ACTIVEWEAR INC. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (in thousands of U.S. dollars) - unaudited June 30, September 30, 2013 2012 Current assets: Cash and cash equivalents $ 120,138 $ 70,410 Trade accounts receivable 264,779 260,595 Income taxes receivable 1,111 353 Inventories (note 5) 602,020 553,068 Prepaid expenses and deposits 17,096 14,451 Assets held for sale 5,839 8,029 Other current assets 11,584 8,694 Total current assets 1,022,567 915,600 Non-current assets: Property, plant and equipment 600,742 552,437 Investment in joint venture (note 4) - 12,126 Intangible assets 250,700 259,981 Goodwill (note 8(a)) 148,499 141,933 Deferred income taxes 198 3,371 Other non-current assets 5,302 10,989 Total non-current assets 1,005,441 980,837 Total assets $ 2,028,008 $ 1,896,437 Current liabilities: Accounts payable and accrued liabilities $ 241,017 $ 256,442 Total current liabilities 241,017 256,442 Non-current liabilities: Long-term debt (note 6) 125,000 181,000 Employee benefit obligations 20,536 19,612 Provisions 15,372 13,042 Total non-current liabilities 160,908 213,654 Total liabilities 401,925 470,096 Equity: Share capital 104,154 101,113 Contributed surplus 28,886 25,579 Retained earnings 1,497,093 1,306,724 Accumulated other comprehensive income Total equity attributable to shareholders of the Company 1,626,083 1,426,341 Total liabilities and equity $ 2,028,008 $ 1,896,437 See accompanying notes to condensed interim consolidated financial statements. QUARTERLY REPORT - Q3 2013 P. 25 CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS GILDAN ACTIVEWEAR INC. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF EARNINGS AND COMPREHENSIVE INCOME (in thousands of U.S. dollars, except per share data) - unaudited Three months ended Nine months ended June 30, July 1, June 30, July 1, 2013 2012 2013 2012 Net sales $ 614,322 $ 600,239 $ 1,558,138 $ 1,386,601 Cost of sales 421,020 456,751 1,101,013 1,150,671 Gross profit 193,302 143,488 457,125 235,930 Selling, general and administrative expenses 69,861 57,204 212,841 161,977 Restructuring and acquisition-related costs (note 7) 1,576 3,647 7,715 5,515 Operating income 121,865 82,637 236,569 68,438 Financial expenses, net (note 8(c)) 1,480 3,532 5,352 8,465 Equity loss (earnings) in investment in joint venture - 205 208 Earnings before income taxes 120,385 78,900 231,263 59,765 Income tax expense 4,555 258 7,865 317 Net earnings 115,830 78,642 223,398 59,448 Other comprehensive income, net of related income taxes (note 9): Cash flow hedges 3,025 Comprehensive income $ 115,751 $ 77,089 $ 226,423 $ 56,585 Earnings per share: Basic (note 10) $ 0.95 $ 0.65 $ 1.84 $ 0.49 Diluted (note 10) $ 0.94 $ 0.64 $ 1.82 $ 0.49 See accompanying notes to condensed interim consolidated financial statements. QUARTERLY REPORT - Q3 2013 P. 26 CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS GILDAN ACTIVEWEAR INC. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY Nine months ended June 30, 2013 and July 1, 2012 (in thousands or thousands of U.S. dollars) - unaudited Accumulated other Share capital Contributed comprehensive Retained Total Number Amount surplus income (loss) earnings equity Balance, September 30, 2012 121,386 $ 101,113 $ 25,579 $ $ 1,306,724 $ 1,426,341 Share-based compensation - - 5,911 - - 5,911 Shares issued under employee share purchase plan 18 665 - - - 665 Shares issued pursuant to exercise of stock options 155 5,460 - - 4,079 Shares issued or distributed pursuant to vesting of restricted share units 224 6,537 - - - Share repurchases for future settlement of non-treasury RSUs 5,114 - - Dividends declared - - 200 - Transactions with shareholders of the Company recognized directly in equity 119 3,041 3,307 - Cash flow hedges (note 9) - - - 3,025 - 3,025 Net earnings - 223,398 223,398 Comprehensive income - - - 3,025 223,398 226,423 Balance, June 30, 2013 121,505 $ 104,154 $ 28,886 $ $ 1,497,093 $ 1,626,083 Balance, October 2, 2011 121,331 $ 100,436 $ 16,526 $ $ 1,194,804 $ 1,311,090 Share-based compensation - - 3,440 - - 3,440 Shares issued under employee share purchase plan 21 517 - - - 517 Shares issued pursuant to exercise of stock options 34 278 - - 248 Shares issued or distributed pursuant to vesting of restricted share units 182 4,957 - - - Share repurchases for future settlement of non-treasury RSUs 1,534 - - Dividends declared - - 187 - Transactions with shareholders of the Company recognized directly in equity 167 4,074 174 - Cash flow hedges (note 9) - Net earnings - 59,448 59,448 Comprehensive income - - - 59,448 56,585 Balance, July 1, 2012 121,498 $ 104,510 $ 16,700 $ $ 1,226,574 $ 1,344,245 See accompanying notes to condensed interim consolidated financial statements. QUARTERLY REPORT - Q3 2013 P. 27 CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS GILDAN ACTIVEWEAR INC. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of U.S. dollars) - unaudited Three months ended Nine months ended June 30, July 1, June 30, July 1, 2013 2012 2013 2012 Cash flows from (used in) operating activities: Net earnings $ 115,830 $ 78,642 $ 223,398 $ 59,448 Adjustments to reconcile net earnings to cash flows from operating activities (note 11(a)) 28,811 24,470 83,651 68,456 144,641 103,112 307,049 127,904 Changes in non-cash working capital balances: Trade accounts receivable 6,755 Income taxes 1,526 1,955 681 Inventories 21,217 76,198 77,009 Prepaid expenses and deposits Other current assets 2,555 Accounts payable and accrued liabilities 18,490 Cash flows from operating activities 172,442 158,316 242,746 48,929 Cash flows (used in) from financing activities: (Decrease) increase in amounts drawn under revolving long-term bank credit facility 97,000 Dividends paid Proceeds from the issuance of shares 3,299 361 4,680 765 Share repurchases - Cash flows (used in) from financing activities 68,596 Cash flows (used in) from investing activities: Purchase of property, plant and equipment Purchase of intangible assets Business acquisitions (note 4) Proceeds on disposal of assets held for sale and property, plant and equipment 9 124 1,380 378 Dividends received from investment in joint venture - - - 1,509 Cash flows used in investing activities Effect of exchange rate changes on cash and cash equivalents denominated in foreign currencies 35 Net increase (decrease) in cash and cash equivalents during the period 47,423 17,001 49,728 Cash and cash equivalents, beginning of period 72,715 31,509 70,410 82,025 Cash and cash equivalents, end of period $ 120,138 $ 48,510 $ 120,138 $ 48,510 Cash paid during the period (included in cash flows from operating activities): Interest $ 1,144 $ 2,356 $ 3,503 $ 6,130 Income taxes 2,157 7,230 2,378 Supplemental disclosure of cash flow information (note 11) See accompanying notes to condensed interim consolidated financial statements. QUARTERLY REPORT - Q3 2013 P. 28 NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) For the period ended June 30, 2013 (Tabular amounts in thousands or thousands of U.S. dollars except per share data, unless otherwise indicated) 1. REPORTING ENTITY: Gildan Activewear Inc. (the "Company") is domiciled in Canada and is incorporated under the Canada Business Corporations Act. Its principal business activity is the manufacture and sale of activewear, socks and underwear. The Company’s fiscal year ends on the first Sunday following September 28. The address of the Company’s registered office is 600 de Maisonneuve Boulevard West, Suite 3300, Montreal, Quebec. These condensed interim consolidated financial statements are for the Company’s third quarter of fiscal 2013 as at and for the three and nine months ended June 30, 2013 and include the accounts of the Company and its subsidiaries. The Company is a publicly listed entity and its shares are traded on the Toronto Stock Exchange and New York Stock Exchange under the symbol GIL. 2. BASIS OF PREPARATION: (a) Statement of compliance: These condensed interim consolidated financial statements have been prepared in accordance with International Accounting Standard (“IAS”) 34, Interim Financial Reporting as issued by the International Accounting Standards Board (“IASB”). The Company applied the same accounting policies in the preparation of these condensed interim consolidated financial statements as those disclosed in note 3 of its most recent annual consolidated financial statements, therefore these condensed interim consolidated financial statements should be read in conjunction with the Company’s 2012 audited annual consolidated financial statements. These condensed interim consolidated financial statements were authorized for issuance by the Board of Directors of the Company on July 31, 2013. (b) Seasonality of the business: The Company’s revenues and net earnings are subject to seasonal variations. Historically, consolidated net sales have been lowest in the first quarter and highest in the third quarter of the fiscal year, reflecting the seasonality of the Printwear segment net sales, which have historically accounted for a majority of the Company’s consolidated net sales. For our Branded Apparel segment, net sales have historically been higher during the fourth quarter of the fiscal year. 3. NEW ACCOUNTING STANDARDS AND INTERPRETATIONS NOT YET APPLIED: A number of new accounting standards, and amendments to accounting standards and interpretations, have been issued but are not yet effective for the year ending September 29, 2013. Accordingly, these standards have not been applied in preparing these condensed interim consolidated financial statements. The new standards include: Financial instruments In October 2010, the IASB released IFRS 9, Financial Instruments, which is the first part of a three-part project to replace IAS 39, Financial Instruments: Recognition and Measurement. This first part only covers classification and measurement of financial assets and financial liabilities, with impairment of financial assets and hedge accounting being addressed in the other two parts. IFRS 9 uses a single approach to determine whether a financial asset is measured at amortized cost or fair value, replacing the multiple rules in IAS 39. The approach in IFRS 9 is based on how an entity manages its financial instruments and the contractual cash flow characteristics of the financial assets. Most of the requirements in IAS 39 for classification and measurement of financial liabilities were carried forward in IFRS 9. However, requirements for measuring a financial liability at fair value have changed, as the portion of the changes in fair value related to the entity’s own credit risk must be presented in other comprehensive income rather than in net earnings. IFRS 9 will be effective for the Company’s fiscal year beginning on October 5, 2015, with earlier application permitted. The Company is currently assessing the impact of the adoption of this standard on its consolidated financial statements. QUARTERLY REPORT - Q3 2013 P. 29 NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 3. NEW ACCOUNTING STANDARDS AND INTERPRETATIONS NOT YET APPLIED (continued): Consolidation In May 2011, the IASB released IFRS 10, Consolidated Financial Statements, which replaces SIC-12, Consolidation - Special Purpose Entities, and parts of IAS 27, Consolidated and Separate Financial Statements. The new standard builds on existing principles by identifying the concept of control as the determining factor in whether an entity should be included in a company’s consolidated financial statements. The standard provides additional guidance to assist in the determination of control where it is difficult to assess. IFRS 10 will be effective for the Company’s fiscal year beginning on September 30, 2013. The Company does not expect that the adoption of this standard will have a significant impact in its consolidated financial statements. Joint arrangements In May 2011, the IASB released IFRS 11, Joint Arrangements, which supersedes IAS 31, Interests in Joint Ventures, and SIC-13, Jointly Controlled Entities - Non-monetary Contributions by Venturers. IFRS 11 focuses on the rights and obligations of a joint arrangement, rather than its legal form as is currently the case under IAS 31. The standard addresses inconsistencies in the reporting of joint arrangements by requiring the equity method to account for interests in joint ventures. IFRS 11 will be effective for the Company’s fiscal year beginning on September 30, 2013. The Company does not expect that the adoption of this standard will have a significant impact in its consolidated financial statements. Disclosure of interests in other entities In May 2011, the IASB released IFRS 12, Disclosure of Interests in Other Entities. IFRS 12 is a new and comprehensive standard on disclosure requirements for all forms of interests in other entities, including subsidiaries, joint arrangements, associates, and unconsolidated structured entities. The standard requires an entity to disclose information regarding the nature and risks associated with its interests in other entities and the effects of those interests on its financial position, financial performance and cash flows. IFRS 12 will be effective for the Company’s fiscal year beginning on September 30, 2013. The adoption of this standard will result in additional disclosures, but it is not expected to have a significant impact on recognition or measurement in the Company’s consolidated financial statements. Fair value measurement In May 2011, the IASB released IFRS 13, Fair value measurement. IFRS 13 will improve consistency and reduce complexity by providing a precise definition of fair value and a single source of fair value measurement and disclosure requirements for use across IFRS. The standard will be effective for the Company’s fiscal year beginning on September 30, 2013. The adoption of this standard will result in additional disclosures, but it is not expected to have a significant impact on recognition or measurement in the Company’s consolidated financial statements. Employee benefits In June 2011, the IASB amended IAS 19, Employee Benefits. Amongst other changes, the amendments require entities to compute the financing cost component of defined benefit plans by applying the discount rate used to measure post-employment benefit obligations to the net post-employment benefit obligations (usually, the present value of defined benefit obligations less the fair value of plan assets). Furthermore, the amendments to IAS 19 enhance the disclosure requirements for defined benefit plans, providing additional information about the characteristics of defined benefit plans and the risks that entities are exposed to through participation in those plans. The amendments to IAS 19 will be effective for the Company’s fiscal year beginning on September 30, 2013. The adoption of this standard will result in additional disclosures, but it is not expected to have a significant impact on recognition or measurement in the Company’s consolidated financial statements. QUARTERLY REPORT - Q3 2013 P. 30 NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 4. BUSINESS ACQUISITIONS: New Buffalo Shirt Factory Inc. On June 21, 2013, the Company acquired substantially all of the assets and assumed certain liabilities of New Buffalo Shirt Factory Inc. (“New Buffalo”) and its operating affiliate in Honduras, for cash consideration of $5.8 million, and a balance due of $0.5 million. The transaction also resulted in the effective settlement of $4.0 million of trade accounts receivable from New Buffalo prior to the acquisition. New Buffalo is a leader in screenprinting and apparel decoration, which provides high-quality screenprinting and decoration of apparel for global athletic and lifestyle brands. The rationale for the acquisition of New Buffalo is to complement the further development of the Company’s relationships with the major consumer brands which it supplies. The Company financed the acquisition through the utilization of its revolving long-term bank credit facility. The Company accounted for this acquisition using the acquisition method in accordance with IFRS 3, Business Combinations. The Company has determined the fair value of the assets acquired and liabilities assumed based on management's preliminary best estimate of their fair values and taking into account all relevant information available at that time. The Company has not yet finalized the assessment of the estimated fair values of equipment and identifiable intangible assets acquired, and liabilities assumed, which the Company expects to finalize by the end of fiscal 2013. Goodwill is attributable primarily to New Buffalo’s assembled workforce, and management reputation and expertise, which were not recorded separately since they did not meet the recognition criteria for identifiable intangible assets. Goodwill recorded in connection with this acquisition is fully deductible for tax purposes. The fair value of acquired trade accounts receivable was $5.5 million. Gross contractual amounts receivable were $5.6 million and the best estimate at the date of acquisition of the contractual cash flows not expected to be collected amounted to $0.1 million. The acquisition of the net assets of New Buffalo had no significant impact on net sales and on net earnings for the three and nine months ended June 30, 2013. There would have been no significant impact on the Company's consolidated net sales or net earnings on a pro forma basis had the acquisition of New Buffalo occurred at the beginning of the Company's fiscal year. CanAm Yarns, LLC On October 29, 2012, the Company acquired the remaining 50% interest of CanAm Yarns, LLC (“CanAm”), its jointly-controlled entity, for cash consideration of $11.1 million. The acquisition has been presented in the condensed interim consolidated statement of cash flows as a cash outflow from investing activities of $2.3 million, which represents the cash consideration paid of $11.1 million, net of cash acquired of $8.8 million. The Company financed the acquisition through the utilization of its revolving long-term bank credit facility. CanAm operates yarn-spinning facilities in the U.S. in Cedartown, Georgia and Clarkton, North Carolina, and all of the output from these facilities is utilized by the Company in its manufacturing operations. The acquisition is part of the Company’s strategy to increase the degree of vertical integration in yarn spinning. The Company accounted for this acquisition as a business combination achieved in stages using the acquisition method in accordance with IFRS 3, Business Combinations. The Company has determined the fair value of the assets acquired and liabilities assumed based on management's best estimate of their fair values and taking into account all relevant information available at that time. The Company finalized the assessment of the estimated fair values of assets acquired and liabilities assumed during the third quarter of fiscal 2013, which resulted in a decrease of goodwill of $1.8 million. Goodwill is attributable primarily to the assembled workforce of CanAm which was not recorded separately since it did not meet the recognition criteria for identifiable intangible assets. An amount of $1.1 million of goodwill recorded in connection with this acquisition is deductible for tax purposes. QUARTERLY REPORT - Q3 2013 P. 31 NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 4. BUSINESS ACQUISITIONS (continued): Prior to the acquisition, the Company had a yarn supply agreement with CanAm which was effectively settled at the date of acquisition and resulted in a loss of $0.4 million. The settlement amount was determined by computing the fair value of the pre-existing relationship using observable market prices. At the date of acquisition, the previously held interest in CanAm was remeasured to its fair value resulting in a loss of $1.1 million. The fair value of the previously held 50% interest in CanAm was determined to be $11.1 million, being the same value as the amount disbursed to acquire the remaining 50% interest. The remeasurement of the previously held interest in CanAm, and the settlement of the pre-existing relationship are presented as a loss on business acquisition achieved in stages of $1.5 million which is included in restructuring and acquisition-related costs in the condensed interim consolidated statement of earnings and comprehensive income. The Company had a deferred income tax liability balance of $1.1 million related to its previously held interest in the underlying assets and liabilities of CanAm, which was reversed at the date of acquisition as part of the remeasurement of the previously held interest in CanAm, resulting in a gain of $1.1 million. The reversal of the deferred income tax liability was recorded as a reduction to income tax expense in the condensed interim consolidated statement of earnings and comprehensive income. The acquisition of the remaining interest in CanAm had no impact on net sales, and no significant impact on net earnings for the three and nine months ended June 30, 2013. There would have been no significant impact on the Company's consolidated net sales or net earnings on a pro forma basis had the acquisition of the remaining interest in CanAm occurred at the beginning of the Company's fiscal year. The following table summarizes the amounts recognized for the assets acquired and liabilities assumed at the date of acquisition for both business acquisitions: New Buffalo CanAm Total Assets acquired: Cash and cash equivalents $ - $ 8,817 $ 8,817 Trade accounts receivable 5,506 - 5,506 Inventories 2,233 2,227 4,460 Prepaid expenses and deposits 69 62 131 Other current assets 25 401 426 Property, plant and equipment 1,490 12,404 13,894 Other non-current assets - 75 75 9,323 23,986 33,309 Liabilities assumed: Accounts payable and accrued liabilities Deferred income taxes - Goodwill 4,258 2,308 6,566 Net assets acquired at fair value $ 10,295 $ 21,824 $ 32,119 Cash consideration paid at closing $ 5,757 $ 11,087 $ 16,844 Fair value of the equity interest in CanAm held by the Company immediately prior to the acquisition date - 11,087 11,087 Balance due 500 - 500 Settlement of pre-existing relationships 4,038 3,688 $ 10,295 $ 21,824 $ 32,119 QUARTERLY REPORT - Q3 2013 P. 32 NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 5. INVENTORIES: June 30, September 30, 2013 Raw materials and spare parts inventories $ 66,243 $ 61,841 Work in process 35,415 37,358 Finished goods 500,362 453,869 $ 602,020 $ 553,068 6. LONG-TERM DEBT: The Company has a committed unsecured revolving long-term bank credit facility of $800 million. In November 2012, the Company amended its revolving long-term bank credit facility to extend the maturity date from June 2016 to January 2018. As a result of the amendment, the facility now provides for an annual extension which is subject to the approval of the lenders, and amounts drawn under the facility bear interest at a variable banker’s acceptance or U.S. LIBOR-based interest rate plus a reduced spread ranging from 1% to 2%, such range being a function of the total debt to EBITDA ratio (as defined in the credit facility agreement). The amendment also provides for a reduction in undrawn pricing. As at June 30, 2013, $125.0 million (September 30, 2012 - $181.0 million) was drawn under the facility bearing an effective interest rate for the nine months ended June 30, 2013 of 2.2%, including the cash impact of interest rate swaps. In addition, an amount of $4.8 million (September 30, 2012 - $6.0 million) has been committed against this facility to cover various letters of credit. The revolving long-term bank credit facility requires the Company to comply with certain covenants, including the maintenance of financial ratios. The Company was in compliance with all covenants as at June 30, 2013. 7. RESTRUCTURING AND ACQUISITION-RELATED COSTS: Three months ended Nine months ended June 30, July 1, June 30, July 1, 2013 2012 2013 2012 Charges related to assets held for sale and property, plant and equipment $ 29 $ $ 1,204 $ Employee termination and benefit costs 447 2,984 737 4,100 Exit, relocation and other costs 799 8,820 3,697 9,493 Remeasurement of contingent consideration in connection with a business acquisition - 266 Purchase gain on business acquisition - - Loss on business acquisition achieved in stages (note 4) 197 - 1,518 - Acquisition-related transaction costs 105 794 293 1,245 $ 1,576 $ 3,647 $ 7,715 $ 5,515 Exit, relocation and other costs incurred during the nine months ended June 30, 2013 relate primarily to costs incurred in connection with the acquisition and integration of Anvil Holdings, Inc. (“Anvil”), including a charge of $1.6 million related to lease exit costs. Charges related to assets held for sale and property, plant and equipment of $1.2 million during the nine months ended June 30, 2013 include a write-down on the Company’s U.S. sock knitting and finishing facilities in Fort Payne, Alabama which were closed in prior years in connection with the consolidation of its sock manufacturing operations in Honduras. The Company incurred a loss on business acquisition achieved in stages of $1.5 million in connection with the acquisition of CanAm. Restructuring and acquisition-related costs incurred during the nine months ended July 1, 2012 include a net amount of $3.0 million pursuant to the acquisition of Anvil during the third quarter of fiscal 2012, including $1.2 million of acquisition-related transaction costs, and $10.7 million of obligations arising from certain exit and integration activities relating to a restructuring plan that was initiated immediately following the acquisition, net of a purchase gain on business acquisition of $8.9 million. Restructuring and acquisition-related costs incurred during the nine months ended July 1, 2012 also include $1.4 million related to the integration of Gold Toe. QUARTERLY REPORT - Q3 2013 P. 33 NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 8. OTHER INFORMATION: (a) Goodwill: Nine months ended June 30, 2013 Balance, beginning of period $ 141,933 Goodwill acquired (note 4) 6,566 Balance, end of period $ 148,499 (b) Depreciation and amortization: Three months ended Nine months ended June 30, July 1, June 30, July 1, 2013 2012 2013 2012 Depreciation of property, plant and equipment $ 18,973 $ 23,428 $ 59,704 $ 59,501 Adjustment for the variation of depreciation of property, plant and equipment included in inventories at the beginning and end of the period 4,518 2,461 Depreciation of property, plant and equipment included in net earnings 23,491 25,889 57,727 56,192 Amortization of intangible assets, excluding software 3,901 3,713 11,703 11,139 Amortization of software 379 356 1,167 1,332 Depreciation and amortization included in net earnings $ 27,771 $ 29,958 $ 70,597 $ 68,663 Depreciation and amortization expense for the three months and nine months ended July 1, 2012 included a charge of $3.9 million related to the retirement, before the end of the previously estimated useful lives, of certain machinery and equipment at the Company’s Rio Nance 1 textile facility in Honduras. (c) Financial expenses, net: Three months ended Nine months ended June 30, July 1, June 30, July 1, 2013 2012 2013 2012 Interest expense on financial liabilities recorded at amortized cost $ 1,044 $ 2,185 $ 3,262 $ 5,583 Change in fair value of interest rate swaps (note 9) - - Bank and other financial charges 861 1,074 2,688 2,693 Interest accretion on discounted provision 78 160 233 324 Foreign exchange loss (gain) 463 113 244 $ 1,480 $ 3,532 $ 5,352 $ 8,465 QUARTERLY REPORT - Q3 2013 P. 34 NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 9. OTHER COMPREHENSIVE INCOME: Three months ended Nine months ended June 30, July 1, June 30, July 1, 2013 2012 2013 2012 Net (loss) gain on derivatives designated as cash flow hedges $ $ $ 2,401 $ Income taxes - 6 16 Amounts reclassified from other comprehensive income to net earnings, and included in: Net sales 543 Cost of sales - - Selling, general and administrative expenses - - Financial expenses, net 213 405 895 Income taxes 3 15 1 27 Other comprehensive (loss) income $ $ $ 3,025 $ During fiscal 2011, the Company entered into a series of interest rate swap contracts to fix the variable interest rates on the designated interest payments, to June 2016, on $125 million of the borrowings under the revolving long-term bank credit facility. Prior to October 1, 2012, the interest rate swap contracts were designated as cash flow hedges and qualified for hedge accounting. The fair value of the interest rate swap contracts as at September 30, 2012 reflected an unrealized loss of $5.8 million, which was recognized as a charge to other comprehensive income with a corresponding liability included in accounts payable and accrued liabilities. During fiscal 2013, the Company determined that it no longer met the criteria for hedge accounting and discontinued hedge accounting prospectively effective October 1, 2012. As a result, changes in the fair value of the interest rate swap contracts subsequent to October 1, 2012 are recognized immediately in net earnings under the financial expenses caption. In addition, since the designated interest payments are still expected to occur, the cumulative loss of $4.8 million (September 30, 2012 - $5.8 million) in accumulated other comprehensive income is being drawn down systematically, as a charge to net earnings under the financial expenses caption, as the interest payments occur. For the nine months ended June 30, 2013, the favourable change in fair value of the interest rate swaps, net of the draw-down of the cumulative loss in accumulated other comprehensive income, was $1.1 million, which was recognized in net earnings as a reduction of financial expenses. As at June 30, 2013, approximately $1.7 million of net losses presented in accumulated other comprehensive income are expected to be reclassified to net earnings within the next twelve months, mostly relating to the estimated draw-down of the cumulative loss on the interest rate swap contracts no longer designated for hedge accounting. In the event that the designated interest payments are no longer expected to occur, any corresponding unrealized loss on interest rate swaps remaining in accumulated other comprehensive income will be recognized in net earnings immediately. QUARTERLY REPORT - Q3 2013 P. 35 NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 10. EARNINGS PER SHARE: Reconciliation between basic and diluted earnings per share is as follows: Three months ended Nine months ended June 30, July 1, June 30, July 1, 2013 2012 2013 2012 Net earnings - basic and diluted 115,830 78,642 223,398 59,448 Basic earnings per share: Basic weighted average number of common shares outstanding 121,446 121,527 121,422 121,493 Basic earnings per share $ 0.95 $ 0.65 $ 1.84 $ 0.49 Diluted earnings per share: Basic weighted average number of common shares outstanding 121,446 121,527 121,422 121,493 Plus dilutive impact of stock options, Treasury RSUs and common shares held in trust 1,313 520 1,209 495 Diluted weighted average number of common shares outstanding 122,759 122,047 122,631 121,988 Diluted earnings per share $ 0.94 $ 0.64 $ 1.82 $ 0.49 Excluded from the above calculation for the three months ended June 30, 2013 are 191,088 stock options (2012 – 430,098) and nil dilutive restricted share units (“Treasury RSUs”) (2012 – 62,000) which were deemed to be anti-dilutive. Excluded from the above calculation for the nine months ended June 30, 2013 are 248,268 stock options (2012 – 839,809) and nil Treasury RSUs (2012 – 62,000) which were deemed to be anti-dilutive. QUARTERLY REPORT - Q3 2013 P. 36 NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 11. SUPPLEMENTAL CASH FLOW DISCLOSURE: (a) Adjustments to reconcile net earnings to cash flows from operating activities: Three months ended Nine months ended June 30, July 1, June 30, July 1, 2013 2012 2013 2012 Depreciation and amortization (note 8(b)) $ 27,771 $ 29,958 $ 70,597 $ 68,663 Loss on business acquisition achieved in stages (note 4) 197 - 1,518 - Purchase gain on business acquisition (note 7) - - Restructuring charges related to assets held for sale and property, plant and equipment (note 7) 29 1,204 (Gain) loss on remeasurement of contingent consideration (note 7) - 266 (Gain) loss on disposal of property, plant and equipment 292 193 586 Share-based compensation 2,128 1,010 5,975 3,440 Deferred income taxes 1,270 2,360 Equity loss (earnings) in investment in joint venture - 205 208 Unrealized net (gain) loss on foreign exchange and financial derivatives 877 518 Adjustment to financial derivatives included in other comprehensive income, net of amounts reclassified to net earnings - 64 - Other non-current assets 1,680 657 5,646 Employee benefit obligations 879 1,096 1,134 Provisions 78 160 2,330 324 $ 28,811 $ 24,470 $ 83,651 $ 68,456 (b) Variations in non-cash transactions: Three months ended Nine months ended June 30, July 1, June 30, July 1, 2013 2012 2013 2012 Addition to property, plant and equipment transferred from prepaid expenses and deposits and other non-current assets $ - $ - $ 5,826 $ - Additions to property, plant and equipment included in accounts payable and accrued liabilities 1,249 3,143 277 Balance due on business acquisition (note 4) - - Settlement of pre-existing relationship (note 4) - - Non-cash ascribed value credited to contributed surplus for dividends attributed to Treasury RSUs 74 64 200 187 Non-cash ascribed value credited to share capital from shares issued or distributed pursuant to vesting of restricted share units and exercise of stock options 1,172 731 7,918 4,987 QUARTERLY REPORT - Q3 2013 P. 37 NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 11. SUPPLEMENTAL CASH FLOW DISCLOSURE (continued): (c) Cash and cash equivalents: June 30, September 30, 2013 2012 Bank balances $ 119,321 $ 68,748 Term deposits 817 1,662 $ 120,138 $ 70,410 12. CONTINGENT LIABILITIES: Claims and litigation On October 12, 2012, Russell Brands, LLC, an affiliate of Fruit of the Loom, filed a lawsuit against the Company in the United States District Court of the Western District of Kentucky at Bowling Green, alleging trademark infringement and unfair competition and seeking injunctive relief and unspecified money damages. The litigation concerned labelling errors on certain inventory products shipped by Gildan to one of its customers. Upon being made aware of the error, the Company took immediate action to retrieve the disputed products. During the second quarter of fiscal 2013, the Company agreed to resolve the litigation by consenting to the entry of a final judgment providing for, among other things, the payment of $1.1 million. The Company is a party to other claims and litigation arising in the normal course of operations. The Company does not expect the resolution of these matters to have a material adverse effect on the financial position or results of operations of the Company. QUARTERLY REPORT - Q3 2013 P. 38 NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 13. SEGMENT INFORMATION: The Company manages and reports its business as two operating segments, Printwear and Branded Apparel, each of which is a reportable segment for financial reporting purposes. Each segment has its own management that is accountable and responsible for the segment’s operations, results and financial performance. These segments are principally organized by the major customer markets they serve. The following summary describes the operations of each of the Company’s operating segments: Printwear: The Printwear segment, headquartered in Christ Church, Barbados, designs, manufactures, sources, and distributes undecorated activewear products in large quantities primarily to wholesale distributors in printwear markets in over 30 countries across North America, Europe and the Asia-Pacific region. Branded Apparel: The Branded Apparel segment, headquartered in Charleston, South Carolina, designs, manufactures, sources, and distributes branded family apparel, which includes socks, underwear and activewear products, primarily to U.S. retailers. Following the acquisition of Anvil in May 2012, the Printwear segment includes the results of operations of Anvil’s printwear business, while the Branded Apparel segment includes Anvil’s operations related to the manufacture and distribution of activewear products for leading consumer brands, including major sportswear and family entertainment brands. The chief operating decision-maker assesses segment performance based on segment operating income which is defined as operating income before corporate head office expenses, restructuring and acquisition-related costs, and amortization of intangible assets, excluding software. The accounting policies of the segments are the same as those described in note 3 of the Company’s 2012 audited annual consolidated financial statements. Three months ended Nine months ended June 30, July 1, June 30, July 1, 2013 2012 2013 2012 Segmented net sales: Printwear $ 432,969 $ 449,295 $ 1,044,711 $ 957,407 Branded Apparel 181,353 150,944 513,427 429,194 Total net sales $ 614,322 $ 600,239 $ 1,558,138 $ 1,386,601 Segment operating income: Printwear $ 119,236 $ 89,469 $ 252,409 $ 108,728 Branded Apparel 27,314 14,183 60,375 17,738 Total segment operating income $ 146,550 $ 103,652 $ 312,784 $ 126,466 Reconciliation to consolidated earnings before income taxes: Total segment operating income $ 146,550 $ 103,652 $ 312,784 $ 126,466 Amortization of intangible assets, excluding software Corporate expenses Restructuring and acquisition-related costs Financial expenses, net Equity (loss) earnings in investment in joint venture - 46 Earnings before income taxes $ 120,385 $ 78,900 $ 231,263 $ 59,765 QUARTERLY REPORT - Q3 2013 P. 39
